Citation Nr: 0617048	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-27 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Evaluation of sinusitis, rated as 10 percent disabling. 

2.  Evaluation of cervical carcinoma, postoperative, rated as 
0 percent disabling. 

3.  Entitlement to service connection for deviated nasal 
septum. 

4.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
April 1992.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2002 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for sinusitis and postoperative 
cervical carcinoma, each evaluated as 0 percent disabling, 
effective August 25, 2000.  That rating action also denied 
service connection for bilateral hearing loss, and deviated 
nasal septum, postoperative.  The veteran perfected a timely 
appeal to that decision.  

By a rating action, dated in November 2004, the RO increased 
the evaluation for the veteran's sinusitis from 0 percent to 
10 percent, effective August 25, 2000.  As the assigned 
rating does not represent the highest possible rating 
available under the VA Schedule for Rating Disabilities 
(Rating Schedule), the veteran's appeal of the assigned 
disability evaluation for her service-connected sinusitis 
disorder continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for deviated 
nasal septum, postoperative, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on her part.  


FINDINGS OF FACT

1.  Sinusitis has been manifested by discharge, headaches, 
and pain; the veteran has had several non-incapacitating 
episodes per year, but none that required prolonged 
antibiotic treatment; she has not experienced more than 6 
episodes of sinusitis per year.  

2.  Throughout the entire appeal period, it was never shown 
that the veteran's service-connected post operative cervical 
carcinoma required continuous treatment.  The veteran does 
not have cervical cancer.  

3.  A deviated nasal septum was first manifested during 
service.  

4.  An organic disease of the nervous system, sensorineural 
hearing loss, to a degree of 10 percent is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.97, Diagnostic Code 6511 (2005).  

2.  The criteria for a compensable evaluation for 
postoperative cervical carcinoma are not met.  8 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.116, Diagnostic Codes 7627-7612 
(2005).  

3.  Postoperative deviated nasal septum was incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  

4.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor may an organic disease of the 
nervous system be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in March 2004 was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the transfer and recertification 
of the case to the Board, and its notice, complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  As the Federal Circuit Court has 
recently stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA, and that he has 
not been prejudiced by the notice and assistance provided by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to  her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish the severity of the veteran's 
disabilities, given that she has been provided all the 
criteria necessary for a higher disability rating, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran entered active duty in September 1983.  The 
service medical records are negative for any complaints, 
findings or diagnoses of hearing loss.  During an audiogram 
in October 1990, it was noted that the veteran was a 
helicopter pilot, and was routinely exposed to hazardous 
noise.  As a result, she was placed on hearing loss profile 
H1; however, no diagnosis of hearing loss was noted.  The 
separation examination, dated in November 1991, revealed pure 
tone thresholds of 0, 0, 5, and 20 decibels in the right ear, 
and 5, 10, 10, and 30 decibels in the left ear at the 500, 
1000, 2000, and 4000 Hertz levels, respectively.  The service 
medical records show that the veteran was treated for a 
chronic sinus condition; in January 1989, she was diagnosed 
with early sinusitis, viral pharyngitis.  On the occasion of 
her separation examination, in November 1991, a gynecological 
pap smear revealed mild squamous atypia; it was noted that 
endocervical and/or squamous metaplastic cells were present.  

The veteran's claim for service connection (VA Form 21-526) 
was received in August 2000.  The veteran was afforded a VA 
compensation examination in January 2001.  It was noted that 
the veteran was a helicopter pilot, and she had extensive 
noise exposure.  She indicated that she had documented 
hearing loss while on active duty.  She had a nasal septal 
reconstruction done in 1989 because of breathing difficulties 
through her nose.  The veteran indicated that she averaged 
about 2 to 3 sinus infections per year requiring antibodies; 
she stated that she was not incapacitated during the episodes 
and sometimes would go a year without an infection.  The 
veteran also complained of nasal obstruction, mostly on the 
right side.  Examination of the nose revealed some swelling 
involving the middle and inferior turbinates.  There was 
about 50 percent nasal obstruction on the right side and 
about 20 percent on the left.  X-ray study of the sinuses 
revealed findings of frontal, ethmoid and sphenoid sinusitis.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
15
25
LEFT
5
10
10
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
examiner indicated that his review of the veteran's claims 
file indicated a progression in her hearing loss during the 
mid-1980's, starting at about 1985.  He noted that, by the 
time the veteran was released from active duty, there was a 
significant bilateral high-frequency sensorineural hearing 
loss present.  The pertinent diagnoses were chronic 
nonspecific rhinitis, susptected allergic rhinitis; and, 
bilateral high-frequency sensorineural hearing loss, which 
the examiner felt was service-connected secondary to noise 
exposure while she was on active duty.  

The veteran was also afforded a gynecological evaluation, at 
which time it was noted that she was treated in service for 
severe dysplasia; she was found to have an abnormal pap while 
in service, but the last pap in January 2000 was negative.  
It was also noted that she underwent laparoscopy to rule out 
endometriosis.  No significant evidence of endometriosis and 
no malignancy were noted.  

Received in April 2003 was a medical statement from Dr. James 
P. Albrite, indicating that the veteran was first seen in his 
office on March 30, 2001; she stated that she had a history 
of chronic sinus infections, severe post nasal drip, and a 
stopped up nose every morning.  Dr. Albrite indicated that 
his findings were "blue" turbinate which was a sign of 
allergic rhinitis, and she was treated with allergy medicines 
and told to wash the nose twice a day; that treatment worked 
well, but it was found that allergy testing would be 
required.  

Received in August 2003 were treatment reports from Dr. John 
Fling, dated from July 2003 to August 2003.  The veteran was 
seen in July 2003 for evaluation of chronic post nasal 
drainage, nasal congestion, and recurring sinus infections.  
Upon evaluation of the nose, the turbinates were swollen, the 
septum was normal, with no drainage.  The assessment was 
rhinitis, chronic.  The veteran was seen for follow up 
evaluation in August 2003; at that time, she complained of 
frequent nasal congestion, especially at night.  On 
examination, the turbinates were erythematous.  The septum 
was deviated, but no polyps and no drainage was noted.  The 
assessment was rhinitis, chronic.  A CT scan of the sinuses, 
performed in August 2003, revealed a rightward nasoseptal 
deviation; otherwise, unremarkable CT of the sinuses.  

Received in September 2003 were treatment reports from Dr. 
Lawrence Doty, dated from March 2003 through August 2003, 
reflecting treatment for recurring sinus infection, with 
chronic sinus and nasal obstruction.  Also received in 
September 2003 were additional treatment reports from Dr. 
Albrite, dated from March 2001 to October 2001, reflecting 
treatment for symptoms of allergic rhinosinusitis, including 
post nasal drip.  Also received in September 2003 were 
treatment records from Family Mound Family Physicians, dated 
from April 2000 to November 2001, which show that the veteran 
received follow up treatment and evaluation for several 
disabilities, including sinusitis.  During a clinical visit 
in August 2001, the veteran complained of headache for the 
past three weeks, with usual sinus symptoms; she also 
reported thick post nasal drip.  

Of record is a treatment report from Dr. J. Roy Lowry, dated 
in September 2003, indicating that the veteran was referred 
to him because she was having problems with her sinuses; he 
noted that she had a history of sinus infections at least 
every three months.  Dr. Lowry noted that the veteran had 
septoplasty in 1989, which did not help much.  It was noted 
that she was still having sinus infections.  In a medical 
statement, dated in September 2003, Dr. Lowry indicated that 
the veteran was seen in his office for consultation with 
complaints of chronic nasal obstructive problems.  The 
veteran reported significant airway obstruction when lying 
recumbent.  On examination, the anterior nasal vestibule the 
septum was elongated and extending into the left anterior 
nares.  Posteriorly, on the right, the veteran's septum was 
bowed to the right and obstructing the airway.  The 
turbinates were normal.  The pertinent diagnoses were 
persistent nasal septal deviation despite various surgeries; 
markedly hypertrophic left inferior turbinate contributing to 
the deviation; and chronic allergic versus vasomotor 
rhinitis.  Dr. Lowry recommended septoplasty revision and 
resection of the left anterior turbinate.  

Received in October 2004 were treatment reports from Dr. 
Phillips, dated from January 2003 through November 2003, 
reflecting treatment for chronic sinusitis.  Report of a CT 
scan of the sinuses, dated in March 2004, revealed findings 
suggestive of acute maxillary sinusitis.  

The veteran was afforded a VA gynecological examination in 
October 2004, at which time it was noted that her last pap 
examination in February was negative; she was currently 
taking birth control pills for pelvic pain and contraception.  
The cervix was well healed after conization minimal polypoid 
changes.  The pertinent diagnosis was that the veteran had 
valvular condyloma treated while in military service and 
then, at discharge, she had abnormal pap that was treated 
with conization for severe dysplasia, not cervical carcinoma.  
It was noted that she had had negative paps since service.  
The examiner noted that the cervix was well healed after 
conization and should not cause any symptoms.  

The veteran was also afforded a VA examination for evaluation 
of sinuses, at which time she admitted to a significant 
reduction in her symptoms since undergoing a septoplasty 
revision in December 2003.  She reported occasional cough 
with occasional sputum production.  The veteran also 
indicated that she had maxillary sinus congestion that was 
worse mornings that was improved with nasal irrigation.  In 
addition, she also reported difficulty breathing through the 
left side of her nostril.  She denied any dyspnea at rest or 
exertion.  The veteran reported occasional headaches with her 
sinus infections.  It was noted that she wakes up in the 
morning with significant sinus congestion and requires the 
use of needle syringe to irrigate her sinuses.  Additionally, 
she was on two different nasal sprays.  

On examination, the nares showed slight deviation of the 
septum.  There was significant swelling and erythema of the 
anterior turbinates.  The posterior oropharynx was clear.  
The pertinent diagnosis was chronic maxillary sinusitis 
requiring septoplasty and subsequent revision.  The examiner 
observed that the veteran was diagnosed with allergic 
rhinitis and chronic sinusitis and deviated nasal septum in 
service where she underwent a septoplasty.  However, she 
continued to have problems and was noted to have a persistent 
deviated septum requiring revision in December 2003 now with 
secondary revision she has noted marked improvement of her 
symptoms, but still has some persistent symptoms remaining.  


III.  Service connection.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A.  Bilateral hearing loss disability.

Service connection may also be granted for organic disease of 
the nervous system if such is shown to have been manifested 
to a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2005).  

The veteran essentially contends that she sustained bilateral 
hearing loss disability as a result of her duties as a pilot; 
in that capacity, she was exposed to loud noise.  

In this regard, the Board notes that the veteran's service 
records do indicate that she was a helicopter pilot and was 
routinely exposed to hazardous noise; as a result, she was 
placed on profile H1.  The Board further notes that, 
following an audiogram in January 2001, a VA examiner noted a 
diagnosis of bilateral high-frequency sensorineural hearing 
loss; and, the examiner stated that he felt that the 
veteran's hearing loss was secondary to noise exposure while 
she was on active duty.  In light of the service records 
documenting that the veteran had significant exposure to 
noise as a result of her military occupational specialty, and 
the findings of the January 2001 VA examiner, the Board 
concludes that the evidence does establish that the veteran 
sustained noise exposure.  

However, the fact that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau, Brammer, supra.  

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran has a current bilateral hearing loss disability as a 
result of inservice noise exposure.  

Although there was hearing loss at separation (30 db at 4000 
Hertz level), such did not rise to the level of a disability.  
And, although she may have had sensorineural hearing loss, 
such did not rise to the level of disability during service, 
or to a degree of 10 percent within 1 year of her separation 
from service.  Even if the Board were to accept the presence 
of sensorineural hearing loss during service, the fact 
remains that such has not reached the level of a disability.  

Moreover, the Board finds the most probative evidence of 
record to be the report of a VA audiological evaluation 
conducted in January 2001.  In the report of that evaluation, 
testing did not reveal an auditory threshold of 40 decibels 
or greater in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz, or at least three frequencies of 26 decibels 
or greater in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz.  In addition, speech discrimination was 
found to be at 94 percent in the left ear.  Thus, the results 
of this evaluation do not show that the veteran has a 
bilateral hearing loss disability as defined by the 
provisions of 38 C.F.R. § 3.385.  

B.  Postoperative deviated nasal septum.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this regard, the Board notes that the RO denied service 
connection for a deviated nasal septum on the basis that the 
condition is congenital or developmental in nature.  However, 
despite the provisions of 38 C.F.R. § 3.303, the Court has 
established that the Board must make decisions based upon the 
evidence of record.  Baldwin, infra.  The Board finds that 
the RO's determination is unsupported in the record; as such, 
the Board shall not remand.  Rather, the Board notes that the 
record clearly reflects documents of inservice evidence of a 
deviated nasal septum; and, the evidence of record reflects 
evidence of postoperative residuals of a deviated nasal 
septum.  Accordingly, the Board finds that the evidentiary 
record, with application of the benefit of the doubt rule, 
supports a grant of entitlement to service connection for 
postoperative deviated nasal septum.  


IV.  Legal Analysis-Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his/her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his/her symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's sinusitis and postoperative cervical carcinoma 
have not changed and uniform evaluations were warranted.  

The veteran's statements describing the symptoms of her 
service-connected disorders are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Sinusitis.

The veteran's sinusitis is evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.97, Diagnostic Code 6511.  Under this 
Code, a noncompensable (zero percent) evaluation is warranted 
when sinusitis is detected by X-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is required when there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

The Board notes that the same criteria apply for the 
evaluation of pansinusitis, ethmoid, frontal, maxillary, and 
sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512, 6513 and 6514.  

In the instant case, the Board finds that there are no 
distinctive periods where the veteran meets or nearly 
approximates the criteria for a rating in excess of 10 
percent for her service-connected sinusitis.  

After a review of the evidence of record, the Board finds 
that an evaluation greater than 10 percent for sinusitis is 
not warranted.  In support of this conclusion, the Board 
emphasizes that there is no clinical or other corroborating 
evidence that the veteran experiences at least 3 
incapacitating episodes of sinusitis per year which require 
prolonged antibiotic treatment, or more than six episodes of 
any kind per year that are characterized by headaches, pain, 
and purulent discharge, or crusting.  While the veteran has 
reported having sinus episodes that last a week to ten days 
and that are manifested by headaches, along with pain and 
severe nasal drainage, such episodes have not been documented 
by any physician, private or VA, to have been incapacitating 
or to have occurred as often as required to warrant an 
increased rating.  On the contrary, private treatment 
reports, dated from January to December 2003, suggest that 
the veteran's episodes of sinusitis are not incapacitating 
and have not required antibiotic treatment lasting 4 to 6 
weeks.  Additionally, it does not appear that she has had any 
episodes more frequently than about every 3 months.  
Furthermore, a March 2004 CT scan revealed only minimal 
mucosal thickening overlying the superior medial wall of the 
left maxillary sinus.  For these reasons, the service-
connected chronic sinusitis is fully contemplated by the 
currently assigned 10 percent evaluation, and a higher 
evaluation is not warranted.  The preponderance of the 
evidence, which includes the absence of evidence showing 
recurring episodes, is against the veteran's claim.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded higher initial evaluations in the future should her 
disability picture change.  See 38 C.F.R. § 4.1 (2005).  At 
present, however, the Board finds that a 10 evaluation more 
nearly approximates the veteran's sinusitis.  

B.  Cervical carcinoma.

The veteran's disability, postoperative cervical carcinoma is 
rated under Diagnostic Codes 7627-7612.  Diagnostic Code 7627 
provides for rating based on malignancy as an active disease 
process and treatment therefor.  Thereafter, proper 
evaluation is based on residuals.  

Pursuant to Diagnostic Code 7612, used in rated disease or 
injury of the cervix, a noncompensable (0 percent) rating is 
warranted for symptoms that do no require continuous 
treatment.  A 10 percent rating is warranted for symptoms 
that require continuous treatment.  A 30 percent rating is 
warranted for symptoms that are not controlled by continuous 
treatment.  

In this case, the veteran has not submitted any competent 
medical evidence that relates any current symptoms to 
cervical carcinoma.  In fact, as stated supra, the veteran 
was noted to have an abnormal pap at the time of discharge 
from service, and was treated  with conization for severe 
dysplasia not cervical carcinoma; and, there is no medical 
evidence to support a finding that there has been a 
recurrence.  Rather, on VA examination in October 2004, the 
examiner noted that the veteran has had negative paps since 
her discharge from service; cervix was well healed and would 
not cause any symptoms.  There is no objective evidence that 
the veteran is taking medication for postoperative cervical 
carcinoma.  Thus, applying the rating criteria applicable to 
Diagnostic Code 7612, the veteran is not entitled to a 
compensable evaluation for her service-connected 
postoperative cervical carcinoma.  Either way, the competent 
evidence of record does not show that the veteran has 
manifestations of this disability (continuous treatment) that 
would warrant a compensable rating.  Accordingly, the claim 
must be denied.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board finds that there 
has been no significant change during the appeal period and a 
uniform evaluation is warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
sinusitis is denied.  

Entitlement to a compensable evaluation for cervical 
carcinoma, postoperative, is denied. 

Service connection for postoperative deviated nasal septum is 
granted.  

Service connection for hearing loss disability is denied.  


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


